Ingraham, J. (dissenting):
The orders of the Appellate Term were orders of the Supreme Court made upon motions in that court which dismissed appeals from the City Court, thus determining those appeals. Section 3191 of the Code of Civil Procedure provides : “ An appeal to the Appellate Division of the Supreme Court in the first judicial department may be taken from the judgment.or order entered upon the determination of an appeal taken as prescribed in section thirty-one hundred and eighty-eight and thirty-one hundred and eighty-nine of this act, provided such appeal be allowed.” There was here an order of the City Court; an appeal from that order to the Appellate Term ; a dismissal of the appeal which determined that appeal; and the allowance of an appeal to this court by the Appellate Term. I think, therefore, these orders were appealable as by them the' Appellate Term refused to consider the appeals upon the merits and thereby deprived the appellants of a substantial right. If, however, it should be held that section 3191 did not apply upon the ground that the motion upon which the orders were entered originated in the Appellate Term and the orders appealed from were these original orders of the Supreme Court then they were appealable under section 1347 of the Code of Civil Procedure, which allows an appeal (Subd. 3), where it (the order) involves some part of the merits; (Subd. 4) where it affects a substantial right; or (Subd. 5) where in effect it determines the action and prevents a judgment from which an appeal might be taken. These orders certainly involve a substantial right as they refused to allow the appellants an opportunity of presenting their appeal to the Appellate Term and have in effect determined the appeals and'prevented either an affirmance or reversal of the orders appealed from.
I am also inclined to think that the order of the City Court affected a substantial right and that it was appealable to the Appellate Term.
I think, therefore, that the orders should be reversed and the case remitted to the Appellate Term to hear and determine it upon the merits.
In each case appeal dismissed, with ten dollars costs and disbursements.